per curiam:
El Tribunal de Circuito de Apelaciones,(1) mediante Resolución de 25 de febrero de 2000, nos informó de la renuencia o negativa del Ledo. Víctor M. Agrait Defi-lló de cumplir con el pago de una sanción económica que el referido foro apelativo intermedio le había impuesto al mencionado abogado. Recibida la misma, mediante Resolu-ción del 6 de abril de 2000, referimos la misma a la aten-ción de la Oficina del Procurador General de Puerto Rico para que, luego que practicara la correspondiente investi-gación, nos informara al respecto.
El Procurador General, mediante escrito de 25 de mayo de 2000, nos informó: primero, que la conducta observada por el licenciado Agrait Defilló, para con el Tribunal de Circuito de Apelaciones, resultaba, a su juicio, violatoria de las disposiciones del Canon 9 del Código de Etica Profesio-nal, 4 L.P.R.A. Ap. IX, y, segundo, que no obstante las ges-tiones realizadas por el Procurador General para obtener alguna reacción de parte del licenciado Agrait Defilló, las mismas habían resultado infructuosas.
Atendido lo expresado por el Procurador General de Puerto Rico, el 2 de junio de 2000 emitimos una Resolución mediante la cual le concedimos al mencionado abogado “un término de quince (15) días ... para que muestre causa por la cual no debemos suspenderlo indefinidamente del ejerci-*896ció de la abogacía por su incumplimiento con los requeri-mientos del Procurador General”. (Énfasis suplido.)
La mencionada resolución, la cual fue enviada por co-rreo certificado a la dirección del mencionado abogado que consta en la Secretaría de este Tribunal —dirección sumi-nistrada, naturalmente, por el propio abogado— fue reci-bida por éste el 12 de junio de 2000, según ello consta del acuse de recibo obrante en el expediente. A pesar del tiempo transcurrido, el licenciado Agraít Defilló ha hecho caso omiso de nuestro requerimiento; al igual que hizo con los requerimientos del Tribunal de Circuito de Apelaciones y con los del Procurador General de Puerto Rico.
H-í
Resulta obvio que el Ledo. Víctor M. Agraít Defilló no interesa seguir ejerciendo la profesión de abogado en nues-tra jurisdicción. Hemos resuelto, en reiteradas ocasiones, que los abogados tienen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y del Procurador General de Puerto Rico y que no tolerare-mos la incomprensible y obstinada negativa de un miem-bro de nuestro foro de cumplir con las órdenes de este Tribunal. In re Guemárez Santiago I, 146 D.P.R. 27 (1998).
Por las razones antes expresadas, procede separar, de forma inmediata e indefinida, del ejercicio de la profesión de abogado y de la notaría a Víctor M. Agraít Defilló, hasta que otra cosa disponga este Tribunal; le imponemos el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, les devuelva cualesquiera hono-rarios recibidos por trabajos no realizados, e informe opor-tunamente de su suspensión a los distintos foros judiciales y administrativos del país. Deberá, además, certificarnos dentro del término de treinta (30) días a partir de su noti-ficación el cumplimiento de estos deberes, notificando tam-bién al Procurador General.

*897
El Alguacil del Tribunal Supremo procederá a incau-tarse de la obra notarial de Víctor M. Agraít Defilló, inclu-yendo su sello notarial, debiendo entregar la misma a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.


Se dictará sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón no interviene.

 Panel compuesto por los Honorables Jueces Rivera de Martínez, Colón Birriel y Soler Aquino.